El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*442El demandante y apelado, por medio de sus abogados, presentó una moción a esta corte solicitando la desestima-ción del recurso de acuerdo con lo dispuesto en la regla 59 de las de este tribunal.
Dicba regla dice así:
“Espirado el término de noventa días desde la fecha en que se presentare el escrito de apelación, y no obstante las prórrogas con-cedidas por la corte inferior, el tribunal a discreción podrá deses-timar una apelación que no haya sido anteriormente registrada en este tribunal, mediante moción presentada al efecto, si se probare satisfactoriamente que el apelante no ha proseguido su apelación con 'la diligencia debida o de buena fe, o que tal apelación es frívola.”
Eu el caso de Vega et al. v. Rodríguez et al., 19 D. P. R., 1003, 1004, este tribunal interpretó la regla transcrita del siguiente modo:
“Para que esta corte pueda desestimar una apelación de acuerdo con la regla 59, no basta el mero transcurso de noventa días desde la interposición del recurso sin que se haya radicado la transcripción de autos en esta corte, sino que debe probarse además que la apela-ción no se ha proseguido con la debida diligencia, o de buena fe, o que es frívola.”
En el caso que está sometido a nuestra consideración re-sulta de los documentos presentados que se estableció la ape-lación el 24 de mayo de 1914, que el 29 de mayo de 1914 se solicitó y se obtuvo una prórroga de treinta días contados a partir de la entrega de las notas taquigráficas para archi-var el pliego de excepciones; que la corte sentenciadora co-menzó su período de vacaciones el Io. de junio de 1914 y lo terminó el 31 de julio de 1914; que las notas del taquígrafo fueron entregadas a la parte apelante el 8 de septiembre de 1914; que el 2 de octubre de 1914 el apelante solicitó una nueva prórroga de treinta días y le fue concedida una de quince contados a partir del 8 de dicho mes; que el 20 de *443octubre de 1914 la parte apelante solicitó otra nueva prórroga de diez días y le fué concedida una de cinco; que la parte apelada, que basta entonces no babía becbo objeción alguna, el 26 de octubre de 1914 presentó una moción a la corte sen-tenciadora pidiéndole que reconsiderara sus órdenes ante-riores y dejara sin efecto la primera y subsiguientes pró-rrogas concedidas al apelante. Argumentada dicha moción ante la corte sentenciadora, fué declarada sin lugar el 28 de octubre de 1914. También resulta de los documentos presentados, que basta el 8 de junio de 1914 la parte deman-dada y apelante no solicitó del taquígrafo las notas por él tomadas en el acto de la vista.
La parte promovente de la moción que estamos conside-rando no ba intentado demostrar siquiera que la apelación interpuesta en este caso sea frívola. Su contención se, basa en la falta de diligencia y tal vez en la mala fe de la parte apelante. Con respecto a. la mala fe, no bay prueba alguna, y con respecto a la falta de diligencia, aun cuando en ver-dad las circunstancias de no pedirse las notas al taquígrafo basta el 8 de junio, de no - insistirse y esperar basta el mes de septiembre en que fueron entregadas y de no presentarse la exposición dentro del amplio término concedido y solici-tarse para ello nuevas prórrogas, revelan muy poca o nin-guna actividad por parte del apelante en la preparación del recurso, no constituyen una prueba plena de la falta de dili-gencia que nuestra regia exige para que tomando tal becbo y solamente tal becbo como base pueda desestimarse un re-curso de apelación sin entrar a considerarlo en su fondo, tanto más cuanto que sometido el caso a la corte sentencia-dora, qne estaba indudablemente en mejores condiciones que nosotros para juzgarlo, fué decidido en contra -del deman-dante.
En su moción y en su alegato en apoyo de la misma, la parte demandante y apelada levanta y argumenta una impor-tante cuestión de derecho, a saber: la de que, a su juicio, 4a *444piórroga de treinta días contados a partir de la entrega de Jas notas del taquígrafo que se concediera por la corte de distrito al apelante, es nula porque el término fijado no es definido.
Tal y como lia sido planteada la petición de desestima-ción del recurso, no cabe discutir ni por consiguiente resolver la cuestión a que nos liemos referido en el párrafo que antecede.
La regla 59 invocada abarca tres motivos fundamentales para desestimar una apelación, a saber: que no baya sido proseguida por el apelante con la diligencia debida, o de buena fe, o que sea frívola. Ya fiemos visto que ninguno de esos motivos se fia probado plenamente que exista en este caso.
Si se resolviera de conformidad con el peticionario que la prórroga de treinta días contados a partir de la entrega de las notas taquigráficas era nula; entonces tendríamos que •concluir no que se fiabía dejado de proseguir el recurso con la debida diligencia o buena fe, sino que no existía exposi-ción del caso alguna que pudiera considerarse válidamente por este tribunal en esta apelación, y el estado de derecho del asunto sería, en tal virtud, completamente distinto.
Limitándonos, pues, a decidir la cuestión, tal y como fia sido planteada, opinamos que debe declararse sin lugar la moción del demandante y apelado pidiendo la desestimación del recurso, sin perjuicio de los derechos que puedan asistir a dicha parte.

Denegada la moción sin perjuicio de los dere-chos de la parte.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no formó parte del tribunal en la vista de esta moción.